                                                                          CLERKS OFFICE U.S. DIST. COURT
                                                                             AT CHARLOTTESVILLE, VA
                                                                                   FILED
                              IN THE UNITED STATES DISTRICT COURT                 12/20/2019
                             FOR THE WESTERN DISTRICT OF VIRGINIA            JULIA C. DUDLEY, CLERK
                                    CHARLOTTESVILLE DIVISION                 BY: /s/ J. JONES
                                                                                DEPUTY CLERK


  UNITED STATES OF AMERICA                               CASE NO. 3:18-cr-00022


                        v.                               MEMORANDUM OPINION


  BONIFACIO FERNANDEZ SANCHEZ,                           JUDGE NORMAN K. MOON

                                        Defendant.


       This matter is before the Court on Defendant Bonifacio Fernandez Sanchez’s Motion to

Dismiss the Indictment. Dkt. 37. On September 26, 2018, the Government indicted Fernandez

Sanchez on one count of illegal reentry in violation of 8 U.S.C. § 1326(a). Dkt. 15. Fernandez

Sanchez now moves this Court to dismiss the indictment against him on two grounds, both based

on an allegedly invalid prior removal order, which is a necessary element for a § 1326(a)

conviction. First, Fernandez Sanchez argues that notice provided to him to appear at his prior

removal proceeding failed to contain information necessary to establish the immigration court’s

jurisdiction. Dkt. 37. Second, Fernandez Sanchez argues that the prior removal should be deemed

invalid pursuant to 8 U.S.C. § 1326(d). Id. For the reasons stated herein, the Court will grant

Fernandez Sanchez’s motion and dismiss the indictment against him pursuant to § 1326(d).

                                   I.       Factual Background

       Fernandez Sanchez first entered the United States in 2006. Dkt. 46 at 1. That year, he was

arrested in Virginia for driving under the influence by the Harrisonburg Police Department. Id. As

Fernandez Sanchez was in the country without legal authorization, the Harrisonburg Police

Department referred him to Immigration and Customs Enforcement (“ICE”). Id. On May 12, 2011,


                                                     1
while in ICE detention, the Government served Fernandez Sanchez with a Notice to Appear

(“NTA”) before an immigration court for removal proceedings. Id. This NTA did not include the

time, date or location of the hearing,1 nor did it identify the court in which the NTA would be filed.

Id. The NTA listed certain procedural entitlements, such as the ability to obtain legal

representation, the right to present witnesses and evidence, and the right to examine the

Government’s evidence. Dkt. 37-1. The NTA also stated that “[a]t the conclusion of your hearing,

you have a right to appeal an adverse decision by the immigration judge.” Id. The NTA was in

English, which Fernandez Sanchez does not speak, and Defendant claims that the NTA was never

translated to him in Spanish.2 Id. The same day he was served with the NTA, Fernandez Sanchez

also received a “notification of rights and request for resolution” form in Spanish, through which

he requested a hearing before an immigration judge (“IJ”). Dkt. 37-2.

        On June 30, 2011, Fernandez Sanchez was taken from custody to his hearing before an

immigration judge.3 Dkt. 37 at 2. This removal hearing lasted for approximately four minutes. Dkt.

37 at 12. The IJ asked Fernandez Sanchez through an interpreter if he “wished to find an attorney

to contest the case, or return to Mexico,” and Fernandez Sanchez replied that he would return to

Mexico. Dkt. 46 at 2. The IJ then asked him if he had money to return to Mexico on his own, and

Fernandez Sanchez stated that he did not. Id. The IJ then concluded the hearing and ordered him

removed. Id.


        1
         The NTA ordered Sanchez to appear “on a date to be set,” “at a time to be set,” and at a place “to
be determined.” Dkt. 46 at 1.
        2
          The “Certificate of Service” appearing at the bottom of the NTA states that “[t]he alien was
provided oral notice in the Spanish/English language of the time and place of his or her hearing and of the
consequences of failure to appear as provided in section 240(b)(7) of the Act.” Dkt. 37-1. There is no
indication that the procedural entitlements stated in the NTA were provided to Fernandez Sanchez in
Spanish.
        3
          Fernandez Sanchez cites to an audio recording of the hearing in his briefing. The Government
does not object to the contents of this recording.

                                                    2
       Fernandez Sanchez was later found in and removed from the United States on January 31,

2013, and again on February 21, 2013. Dkt. 46-3, 46-4. During these subsequent removals—which

Fernandez Sanchez made no apparent effort to contest—the 2011 deportation order was reinstated.

Dkt. 37 at 2.

       On August 21, 2018, Sanchez was arrested in Charlottesville, Virginia, again for driving

under the influence. Dkt. 46 at 2. He was taken to Charlottesville-Albemarle Regional Jail then

transferred to ICE custody. Id. On September 26, 2018, Fernandez Sanchez was indicted on one

count of illegal reentry in violation of 8 U.S.C. § 1326(a). Dkt. 15. Fernandez Sanchez now moves

to dismiss this indictment, arguing that the immigration court lacked jurisdiction when it ordered

Fernandez Sanchez removed in 2011. Dkt. 37. Alternatively, Fernandez Sanchez argues that his

2011 removal proceeding should be declared invalid under 8 U.S.C. § 1326(d). Id. The

Government opposes the motion. Dkt. 46. The matter is now fully briefed and ripe for review.

                                      II.    Legal Standard

       Criminal defendants may allege defects in indictments in pretrial motions, including

“(i) joining two or more offenses in the same count (duplicity); (ii) charging the same offense in

more than one count (multiplicity); (iii) lack of specificity; (iv) improper joinder; and (v) failure

to state an offense.” Fed. R. Crim. P. 12(b)(3)(B). An indictment must contain a “plain, concise

and definite written statement of the essential facts constituting the offense charged.”

Fed. R. Crim. P. 7(c)(1); see also United States v. Daniels, 873 F.2d 272, 274 (4th Cir. 1992) (“An

indictment must contain the elements of the offense charged, fairly inform a defendant of the

charge, and enable the defendant to plead double jeopardy as a defense in a future prosecution for

the same offense.”). A reviewing court “should regard all well pleaded facts as true when

considering a motion to dismiss an indictment.” United States v. Dove, 70 F. Supp. 2d 634, 636



                                                 3
(W.D. Va. 1999). A court should not dismiss an indictment on the basis of “facts that should” be

“developed at trial.” United States v. Engle, 676 F.3d 405, 415 (4th Cir. 2012). Rather, motions to

dismiss indictments should generally be denied unless “the allegations therein, even if true, would

not state an offense.” United States v. Thomas, 367 F.3d 194, 197 (4th Cir. 2004).

        Collateral attacks of deportation orders are authorized where, as here, those orders are

necessary to establish an element of the charged illegal reentry offense.4 See United States v.

Mendoza-Lopez, 481 U.S. 828, 837–38 (1987) (review of deportation proceeding must be “made

available in any subsequent proceeding in which the result of the deportation proceeding is used

to establish an element of a criminal offense”); United States v. Villareal Silva, 931 F.3d 330, 335

(4th Cir. 2019) (“We conclude that when an expedited removal is alleged to be an element in a

criminal prosecution, the defendant in that prosecution must, as a matter of due process, be able

to challenge the element –i.e., to contend that the removal was invalid – if he did not have the prior

opportunity to do so.”). “In this context—the context of an alien’s collateral attack of a removal

order—courts can and do consider motions to dismiss indictments that necessarily amount to more

than mere facial challenges to the indictments’ sufficiency.” United States v. Silvestre-Gregorio,

No. 2:18-cr-00155-JRG-CLC, 2019 WL 2353215, at *9 (E.D. Tenn. June 3, 2019); see also

Mendoza-Lopez, 481 U.S. at 837–39 (requiring “some meaningful review” of the prior deportation

proceeding in the motion to dismiss posture).

        Under § 1326(d), a defendant mounting a collateral attack against an underlying

deportation order must show that (1) he “exhausted any administrative remedies that may have


        4
          The elements of illegal reentry under 8 U.S.C. § 1326 are as follows: (1) the defendant “has been
denied admission, excluded, deported, or removed or has departed the United States while an order of
exclusion, deportation, or removal is outstanding”; and (2) the defendant thereafter “enters, attempts to
enter, or is at any time found in the United States” without express advance consent from the Attorney
General. 8 U.S.C. § 1326(a). The Fourth Circuit has recognized that a valid “deportation order is an element
of the offense of illegal reentry.” United States v. El Shami, 434 F.3d 659, 663 (4th Cir. 2005).

                                                     4
been available to seek relief against the order”; (2) the deportation proceedings “at which the order

was issued improperly deprived” him of the “opportunity for judicial review”; and (3) entry of the

order was “fundamentally unfair.” If a “defendant satisfies all three requirements, the illegal

reentry charge must be dismissed as a matter of law.” El Shami, 434 F.3d at 663; Villareal Silva,

931 F.3d at 337.

                                             III.    Analysis

        Fernandez Sanchez raises two grounds for collaterally attacking the indictment against

him. First, he alleges that the NTA’s failure to identify the immigration court in which the removal

order was filed was a fatal jurisdictional defect, and thus the immigration court lacked subject

matter jurisdiction in its 2011 removal. Fernandez Sanchez claims that such a defect allows him

to deviate from the statutorily provided method of collateral attack provided by § 1326(d). Second,

Fernandez Sanchez alleges that the 2011 removal should be deemed invalid pursuant to § 1326(d).

Because the Court concludes the 2011 removal was indeed invalid pursuant to § 1326(d), the Court

will dismiss the indictment against Fernandez Sanchez on those grounds and decline to reach his

jurisdictional argument.

        A.        Fernandez Sanchez’s § 1326(d) Collateral Attack

        Fernandez Sanchez identifies a multitude of shortcomings in his four-minute 2011 removal

proceeding,5 but in meeting the three elements of § 1326(d), two alleged errors are relevant: the




        5
           For example, Fernandez Sanchez alleges, and the Government does not appear to deny, that the
IJ failed to abide by any of the removal hearing requirements set out by 8 C.F.R. § 1240.10, which provides:


        (a) Opening. In a removal proceeding, the immigration judge shall:
                   (1) Advise the respondent of his or her right to representation, at no expense to the
             government, by counsel of his or her own choice authorized to practice in the proceedings and
             require the respondent to state then and there whether he or she desires representation;

                                                     5
failure to properly advise Fernandez Sanchez of the right to appeal the IJ’s decision, and the failure

to properly advise him of his apparent eligibility for pre-conclusion voluntary departure. Fernandez

Sanchez claims that the former satisfies the first two elements of § 1326(d)—exhaustion of

administrative remedies and denial of opportunity for meaningful judicial review—while the latter

violation rendered the 2011 removal fundamentally unfair. The Court will take these arguments in

turn.

        1. Exhaustion and Judicial Review

        Fernandez Sanchez claims that because he was never properly apprised of his right to

appeal, he was denied the opportunity to exhaust administrative remedies or obtain meaningful

judicial review, thus satisfying the first two requirements of § 1326(d).

        An invalid waiver of the right to appeal deprives an alien of judicial review, and similarly,

an invalid waiver excuses an alien’s failure to exhaust any administrative remedies. Mendoza

Lopez, 481 U.S. 828, 840; see also United States v. Ortiz, 488 F. App’x 717, 718 (4th Cir. 2012)

(unpublished) (“Courts have generally held that the exhaustion requirement of § 1326(d)(1) must

be excused where an alien’s failure to exhaust results from an invalid waiver of the right to an


                  (2) Advise the respondent of the availability of pro bono legal services for the immigration
          court location at which the hearing will take place, and ascertain that the respondent has received
          a list of such pro bono legal service providers.
                (3) Ascertain that the respondent has received a copy of appeal rights.
                 (4) Advise the respondent that he or she will have a reasonable opportunity to examine
          and object to the evidence against him or her, to present evidence in his or her own behalf and
          to cross-examine witnesses presented by the government (but the respondent shall not be entitled
          to examine such national security information as the government may proffer in opposition to
          the respondent's admission to the United States or to an application by the respondent for
          discretionary relief);
               (5) Place the respondent under oath;
               (6) Read the factual allegations and the charges in the notice to appear to the respondent
          and explain them in non-technical language; and
               (7) Enter the notice to appear as an exhibit in the Record of Proceeding.

                                                     6
administrative appeal.”) (internal quotations, citations, and alterations omitted). As the Fourth

Circuit has written, “[t]he Supreme Court [has] held that an immigration judge’s failure to advise

the alien of his right to apply for [alternative relief] and to ensure that the alien’s waiver of his

right to appeal the deportation order constituted a complete deprivation of administrative and

judicial review within the meaning of section 1326(d).”6 El Shami, 434 F.3d at 664 (citing

Mendoza-Lopez, 481 U.S. at 840).

       Although the NTA provided to Fernandez Sanchez advised him of his ability to “appeal an

adverse decision by the immigration judge,” Dkt. 37-1, the Government does not appear to dispute

Fernandez Sanchez’s contention that it was not provided to him in Spanish. Dkt. 46 at 1–2. Rather,

the Government’s only evidence that Fernandez Sanchez was apprised of a right to appeal is

Exhibit D in Fernandez Sanchez’s Motion to Dismiss. Dkt. 37. Titled “Order of the Immigration

Judge,” the first paragraph of the document states: “This is a summary of the oral decision entered

on [June 30th, 2011]. This memorandum is solely for the convenience of the parties. If the

proceedings should be appealed or reopened, the oral decision will become the official opinion in

the case.” Dkt. 37-4. Where the document states “Appeal: Waived / Reserved,” the IJ circled

“Waived” and struck through “Reserved.” Id. However, nowhere in the in the hearing did the IJ

mention appellate rights. As the document is intended to merely summarize the IJ’s oral order,

Dkt. 37-4, the audio recording controls. United States v. Vasquez Flores, 362 F. Supp. 3d 349, 357

(W.D. Va. Jan. 25, 2019).




       6
          Other courts have applied a more relaxed standard in finding these two elements satisfied. In
Itehua, for example, the court held that because the defendant was not adequately apprised that he might
qualify for pre-conclusion voluntary departure, “he did not understand that he had anything to appeal.”
United States v. Itehua, No. 3:17-cr-119, 2018 WL 1470250, *6 (E.D. Va. Mar. 26, 2018).

                                                   7
       In a recent, similar case in the Western District of Virginia, Judge Dillon concluded that

where no mention of appellate rights was made at the removal hearing, but the resulting summary

of the hearing stated that the defendant had nevertheless waived any appeal, the hearing controlled,

no appeal rights were waived, and the first two elements of § 1326(d) were found satisfied.

Vasquez Flores, 362 F. Supp. 3d at 357. Finding her decision persuasive, the Court finds that there

is no evidence that Fernandez Sanchez was even told of his right to appeal the IJ’s decision, let

alone evidence that he waived such a right. Mendoza-Lopez, 481 U.S. at 840. Accordingly, the

Court concludes that the first two elements of § 1326—exhaustion of administrative remedies and

opportunity for judicial review—have been satisfied. El Shami, 434 F.3d at 664; Ortiz, 488 F.

App’x at 718; Vasquez, 362 F. Supp. 3d at 357.

       2.        Fundamental Unfairness

       “To demonstrate fundamental unfairness a defendant must show that (1) his due process

rights were violated by defects in his underlying deportation proceeding, and (2) he suffered

prejudice as a result of the defects.” El Shami, 434 F.3d at 664. Fernandez Sanchez claims that his

2011 removal proceeding was deficient in a number of ways,7 but he appears to identify only one

as prejudicial. Dkt. 37 at 12–13. Specifically, Fernandez Sanchez argues that the IJ’s failure to

apprise him of his potential eligibility for pre-conclusion voluntary departure violated his due

process rights. Id. at 13. As to the second element, he argues that he was prejudiced by this due

process violation because there is a reasonable probability that he would have received voluntary

departure had he been advised of it. Id. at 13–14.




       7
           See supra note 5.

                                                 8
              i.   Due Process Violation

       The first issue is whether the IJ’s failure to properly advise Fernandez Sanchez of his

potential eligibility for pre-conclusion voluntary departure violated his due process rights. See

Zadvydas v. Davis, 533 U.S. 678, 694–95 (2001) (“the [Fifth Amendment’s] Due Process Clause

protects an alien subject to a final order of deportation”). Fernandez Sanchez claims that “the

immigration judge misapplied the standard for pre-conclusion voluntary departure” by judging

Fernandez Sanchez’s entitlement to voluntary departure based on his ability to pay, which is a

requirement of the more demanding post-conclusion voluntary departure. Dkt. 49 at 7.

       Pre-conclusion voluntary departure “allows an alien charged with removability to depart

the country voluntarily prior to the completion of removability proceedings, pursuant to

8 U.S.C. § 1229c(a)(1).” Narine v. Holder, 559 F.3d 246, 248 n.1 (4th Cir. 2009). Pursuant to

8 C.F.R. § 1240.26(b)(1)(i), a non-citizen may be granted pre-conclusion voluntary departure if:

(1) the request is made “prior to or at the master calendar hearing8 at which the case is initially

calendared for a merits hearing;” (2) he makes no additional requests for relief, or withdraws any

previous requests; (3) concedes removability; (4) waives appeal of all issues; and (5) has not been

convicted of an aggravated felony. “To receive pre-conclusion voluntary departure, an alien need

not show good moral character or that he has the financial means to depart.” Itehua, 2018 WL

1470250 at *2 (citing Arguelles-Campos, 22 I. & N. Dec. 811, 813 (BIA 1999)). Although ability

to pay is not part of the criteria for eligibility, pre-conclusion voluntary departure will be at the

non-citizen’s own expense. See 8 U.S.C. § 1229c; 8 C.F.R. § 1240.26(b)(1)(i). Ultimately, the IJ




       8
         “A Master Calendar Hearing is typically an alien’s first appearance before an IJ in removal
proceedings.” Mejia v. Sessions, 866 F.3d 573, 577 (4th Cir. 2017).

                                                 9
must exercise his discretion in deciding whether to grant pre-conclusion voluntary departure. As

the Board of Immigration Appeals stated:

                [M]any factors may be weighed in exercising discretion with voluntary
        departure applications, including the nature and underlying circumstances of the
        deportation ground at issue; additional violations of the immigration laws; the
        existence, seriousness, and recency of any criminal record; and other evidence of
        bad character or the undesirability of the applicant as a permanent resident. We
        further stated that discretion may be favorably exercised in the face of adverse
        factors where there are compensating elements such as long residence here, close
        family ties in the United States, or humanitarian needs.


In Re Arguelles-Campos, 22 I. & N. Dec. 811, 817 (BIA 1999). The standard for post-conclusion

voluntary departure, on the other hand, is more stringent. An alien must demonstrate, among other

requirements, that they have been in the United States “for a period of at least one year” before

they were served with a notice to appear and that they have been “a person of good moral character

for at least 5 years immediately preceding the alien’s application for voluntary departure.”

8 U.S.C. § 1229c(b)(1). Importantly, the alien must also establish by clear and convincing

evidence “that the alien has the means to depart the United States and intends to do so.”

8 U.S.C. § 1229c(b)(1)(D). Post-conclusion voluntary departure, as the name indicates, applies at

or after the conclusion of the removal proceedings.9 8 C.F.R. § 1240.26(c).




        9
           The Government appears to argue that the IJ was correct to apply the standard for post-conclusion
rather than pre-conclusion voluntary departure at the June 30, 2011 removal hearing. Dkt. 46 at 7–8. But
the Fourth Circuit has stated that “‘pre-conclusion voluntary departure’ allows an alien charged with
removability to depart the country voluntarily prior to the completion of removability proceedings.” Narine
v. Holder, 559 F.3d 246, 248 (4th Cir. 2009); See also, United States v. Itehua, 2018 WL 1470250, at *2
(holding that pre-conclusion applies “[i]f an alien applies before removal proceedings conclude”). After the
IJ finds the alien removable, only post-conclusion voluntary departure may be successfully sought. Narine,
559 F.3d at n.1. Even if the Court accepts the Government’s argument that “the immigration judge
implicitly determined he was not ‘apparently eligible’ for voluntary departure,” Dkt. 46 at 7, there is no
dispute that this occurred before the IJ found Fernandez Sanchez removable and concluded the proceedings.
Id. at 2. Thus by the undisputed timeline, pre-conclusion voluntary departure was the correct standard to
have applied.

                                                    10
        Finally, the Code of Federal Regulations imposes a duty on an immigration judge in a

removal hearing to notify an alien of any relief for which they are apparently eligible “and shall

afford the alien an opportunity to make application [for such relief] during the hearing.”

8 C.F.R. § 1240.11(a)(2).

        At the 2011 removal hearing, the IJ asked Fernandez Sanchez if he had the resources to

pay for his own return to Mexico. Dkt. 46 at 2. Fernandez Sanchez replied that he did not. Id. The

IJ then ordered Fernandez Sanchez deported. Id. The Government argues that the IJ did all that

was required. “[A]fter inquiring as to his financial ability to return to Mexico, having understood

he was in custody in Virginia, the immigration judge implicitly determined he was not ‘apparently

eligible’ for voluntary departure.” Dkt. 46 at 7 (citing 8 C.F.R. § 1240.11(a)(2)). However, as

Fernandez Sanchez correctly argues, ability to pay is only a criterion for post-conclusion—not pre-

conclusion—voluntary departure.10 It appears then that the IJ did not abide by § 1240.11(a)(2), but

this does not necessarily mean Fernandez Sanchez’s right to due process was violated.

        The Fourth Circuit has not addressed whether an immigration judge’s violation of

§ 1240.11(a)(2) also violates a defendant’s due process rights, but several district courts within the

circuit have addressed the issue at length. United States v. Ordoñez, 328 F. Supp. 3d. 479, 496–97

(D. Md. 2018); Itehua, 2018 WL 1470250 at *3; see also United States v. Sanchez-Lopez,

No. 2:19-cr-64, 2019 WL 5686914, at *3 (E.D. Va. Nov. 1, 2019) (addressing broader issue of an

IJ’s failure to advise an alien about discretionary relief).

        Judge Gibney of the Eastern District of Virginia confronted a remarkably similar set of

circumstances last year in United States v. Itehua, 2018 WL 1470250. In the June 2011 removal



10
   Although financial means is not a consideration for eligibility for pre-conclusion voluntary departure,
actually departing the country must nevertheless be at the alien’s expense, 8 U.S.C. § 1229c, which is
relevant in analyzing whether this due process violation in fact prejudiced Fernandez Sanchez.

                                                   11
proceeding of Leodan Itehua, a Mexican native and citizen, the IJ asked him if he had sufficient

funds to leave the country voluntarily, Itehua replied that he did not, and the IJ ordered him

removed. Id. When detained in Virginia in 2017 and indicted for illegal reentry, Itehua moved to

dismiss the indictment against him, arguing that the IJ did not properly advise him of his eligibility

for pre-conclusion voluntary departure as required by 8 C.F.R. § 1240.11(a)(2). Id.

        Judge Gibney held that this failure to adequately apprise Itehua of his potential eligibility

for pre-conclusion voluntary departure constituted a Due Process Clause violation. Itehua, 2018

WL 1470250, at *3. Although voluntary departure is a discretionary remedy, Judge Gibney wrote,

“a right to seek relief differs from a right to the relief itself.” Id. at 3. “Thus, the due process issue

in this case concerns not whether the Constitution mandates relief from deportation, but whether

the IJ committed a fundamentally unfair procedural error by failing to inform [the defendant-alien]

of the possibility of that relief and neglecting to allow him to apply during his hearing.” Id. at 3.

        Similarly, in United States v. Ordonez, the defendant challenged a prior removal where the

immigration judge had considered but erroneously denied the defendant the ability to voluntarily

depart. The immigration judge had concluded in error that a state charge against the defendant

constituted an aggravated felony, rendering the defendant ineligible for pre-conclusion voluntary

departure. 328 F. Supp. 3d at 493–94. Judge Grimm found persuasive the fact that judges are

mandated by § 1240.11(a)(2) to apprise aliens of such rights, concluding that “[i]t was a

‘fundamentally unfair procedural error to misinform Ordonez that he was not eligible for relief,

and it constituted a violation of Ordonez’s due process rights.” Ordonez, 328 F. Supp. 3d at 495.

        On the other hand, the Court in United States v. Sanchez-Lopez confronted a broader

question of whether the failure to advise a defendant of potential entitlement to discretionary relief

constituted a due process violation for the purposes of establishing fundamental fairness under



                                                   12
§ 1326(d). No. 2:19-cr-64, 2019 WL 5686914, at *3 (E.D. Va. Nov. 1, 2019). Asserting that the

majority of circuits, though not yet the Fourth Circuit, held that failure to apprise of discretionary

relief did not violate due process, Judge Smith concluded the same. Id. (collecting cases).

However, she explicitly distinguished the case from Itehua, where the “the immigration officer

was required to provide such notification” of eligibility for voluntary departure. Id. at 3.

       I agree with Judges Gibney and Grimm. Federal law may empower immigration officials

with discretion in granting the right to voluntarily depart, but it also affirmatively mandates that

the official at least make the alien aware of this right. This is for good reason. As the Supreme

Court has noted, voluntary departure is “of great importance” to an alien, because “by departing

voluntarily the alien facilitates the possibility of readmission.” Dada v. Mukasey, 554 U.S. 1, 11

(2008). Furthermore, this case is distinguishable from Sanchez-Lopez, where the immigration

judge was under no obligation to advise the defendant of the relief sought. 2019 WL 5686914, at

*3. In the present case, the IJ had an affirmative obligation by the applicable regulations to apprise

Fernandez Sanchez of this relief. 8 C.F.R. § 1240.11(a)(2). Thus, when the IJ failed to properly

apprise Fernandez Sanchez of his apparent eligibility to pre-conclusion voluntary departure, he

violated Fernandez Sanchez’s due process rights.

             ii.   Prejudice

       To “establish fundamental unfairness under § 1326(d),” a defendant “must show that he

suffered actual prejudice as a result of the due process violations in the removal

proceedings.” United States v. Lopez-Collazo, 824 F.3d 453, 462 (4th Cir. 2016) (internal

emphasis and citations omitted). To meet the actual prejudice requirement, the defendant “must

demonstrate ‘that, but for the errors complained of, there was a reasonable probability that he

would not have been deported.’” Id. (quoting El Shami, 434 F.3d at 665). “[T]his is not a



                                                 13
generalized showing of prejudice; rather, the defendant must link the actual prejudice he claims to

have suffered to the specific due process violation at issue.” Id.

       Fernandez Sanchez argues that, but for the violation of his due process rights, he would

have established his eligibility for relief through pre-conclusion voluntary departure. Dkt. 37 at

13. There is ample evidence to support his contention. Had he been properly apprised of this right,

Fernandez Sanchez could have easily made a request before or during the master calendar hearing

and waived appeal had he been apprised of the right, and he did in fact concede removability and

refrained from making additional requests. See 8 C.F.R. § 1240.26(b)(1)(i). Fernandez Sanchez’s

conviction of driving under the influence is not an aggravated felony, and there is no other evidence

that, at the relevant time period, he had any prior convictions that would have made him ineligible

for consideration. 8 U.S.C. 1101(a)(43) (defining aggravated felonies); Dkt. 37 at 14. As is also

relevant in these considerations, Fernandez Sanchez had resided in the country since he was a

minor, and he had two children for whom he was the primary caregiver. Dkt. 37 at 15.

       But the Court’s inquiry does not end there. At oral argument, the Government argued that

even if Fernandez Sanchez’s statement at his 2011 deportation hearing that he was not able to

depart on his own was improperly considered at the 2011 removal hearing, it is relevant now when

considering prejudice. Specifically, the Government contends that if Fernandez Sanchez did not

have the means to voluntarily depart, it makes no difference whether or not he was erroneously

denied an opportunity he could not have utilized. But in order to find that Fernandez Sanchez was

prejudiced by the IJ’s unlawful proceeding, the Court must only find that there would have been a

“reasonable probability” that he would have departed. Lopez-Collazo, 824 F.3d at 462. Thus, while

the question of whether he had the means to depart certainly does bear on whether he would have

in fact done so, the Court’s analysis in addressing that question is necessarily different than it



                                                 14
would be in the post-conclusion voluntary departure setting. In that context, his mere admission

that he did not have the means to return would have been the end of the inquiry into the matter,

given a defendant’s obligation to show by clear and convincing evidence that he has the financial

ability and intent to voluntarily depart. 8 U.S.C. § 1229c(b)(1)(D).

       For purposes of the prejudice analysis, moreover, the Court must also consider the very

limited information gleaned from the hearing. “[T]he IJ has an affirmative obligation to help

establish and develop the record in the course of such proceedings, especially when, as here, an

alien is unrepresented by counsel.” Delgado v. Mukasey, 508 F.3d 702, 706 (2d Cir. 2007).

“Because aliens appearing pro se often lack the legal knowledge to navigate their way successfully

through the morass of immigration law, and because their failure to do so successfully might result

in their expulsion from this country, it is critical that the IJ scrupulously and conscientiously probe

into, inquire of, and explore for all the relevant facts.” Agyeman v. I.N.S., 296 F.3d 871, 877 (9th

Cir. 2002) (internal citations omitted); see also, Richardson v. Perales, 402 U.S. 389, 410

(1971) (finding that an administrative law judge “acts as an examiner charged with developing the

facts”); Al Khouri v. Ashcroft, 362 F.3d 461, 465 (8th Cir. 2004) (“[T]he IJ did not fulfill his duty

to fully develop the record.”); Mendoza-Garcia v. Barr, 918 F.3d 498, 504 (6th Cir. 2019) (“We

agree with our sister circuits that to provide a fundamentally fair proceeding, immigration judges

are bound by the recognized duty to help pro se parties develop the record.”).

       At the 2011 removal hearing, when the IJ asked whether Fernandez Sanchez had the ability

to depart on his own, the IJ asked no follow-up questions, such as whether he could procure means

to depart or receive assistance from friends and family. The IJ did not advise Fernandez Sanchez

why it would be advantageous to procure such means, or even explain why he was asking about

such means. As a result, not only did the IJ’s failure to properly apprise Fernandez Sanchez of his



                                                  15
apparent eligibility for voluntary departure violate Fernandez Sanchez’s due process, it also

hindered his ability to demonstrate prejudice. Other circuits have held that this itself constitutes

prejudice:

       Given that the fundamental error in Mr. Al Khouri’s hearing prevented him from
       fully developing the merits of his case, we cannot say that, but for the lack of
       process afforded him, he would have been granted relief from removal. Prejudice
       in this context, however, does not require “but for” causation. Instead, “prejudice
       may be shown where the IJ’s inadequate explanation of the hearing procedures and
       failure to elicit pertinent facts prevented the alien from presenting evidence relevant
       to their claim.”


Al Khouri, 362 F.3d at 466 (citing Agyeman, 296 F.3d at 884–85). The Fourth Circuit has not held

one way or the other whether a court should presume prejudice where the IJ has failed to develop

facts that may have shown prejudice, and the Court declines to take that step here. However,

district courts within the Fourth Circuit have placed little weight on such hearing statements by

aliens when the IJ fails to provide any context or probing in response. United States v. Ordonez,

328 F. Supp. 3d 479, 507 (D. Md. 2018) (“[I]t is unclear whether Ordoñez had family and friends

who could have helped him fund the trip back to Honduras. Nonetheless . . . Ordoñez has shown

prejudice.”); United States v. Miranda-Rivera, 206 F. Supp. 3d 1066, 1072 (D. Md. 2016) (“It

would be unfair to evaluate the potential success of Mr. Miranda Rivera’s application for asylum

and withholding of removal by looking only to an underdeveloped record arising from a

constitutionally deficient deportation proceeding”). I similarly find the record was underdeveloped

by the IJ in a meaningful sense on this key issue, and I therefore view Fernandez Sanchez’s

admission as having negligible value to the Government’s position.

       However, where discretionary relief is at play, courts must nevertheless conclude that there

is a reasonable probability that such relief, if properly analyzed, would have been granted. United

States v. Villarreal Silva, 931 F.3d 330, 337–39 (4th Cir. 2019). In Villarreal Silva, the Fourth

                                                 16
Circuit held that the defendant-alien was not prejudiced when his extensive history of fraud and

criminal convictions “strongly indicate[d] that the Attorney General would not have exercised his

discretion favorably with respect to” the relief requested by the defendant-alien, stating that he

“did not sufficiently demonstrate a reasonable probability that the Attorney General would have”

granted the discretionary relief sought. Id. (emphasis retained).

       Here, and in contrast to Villareal-Silva, the Government does not appear to dispute that

Fernandez Sanchez meets all of the enumerated requirements for pre-conclusion voluntary

departure. He had not been convicted of any aggravated felony, made no additional requests for

relief, and did nothing to suggest he would not have conceded removability or waived his right to

appeal other issues. 8 C.F.R. § 1240.26(b)(1)(i). Furthermore, taking advantage of voluntary

departure would have had clear pragmatic consequences for Fernandez Sanchez too. Fernandez

Sanchez had two young children that he was providing for at the time, and he himself had come to

the United States as a minor in 2006. Dkt. 37 at 15. Voluntary departure, rather than an order of

removal, would have left open the possibility for a lawful return to the United States. Dada v.

Mukasey, 554 U.S. 1, 11 (2008). A person subject to a removal, as Fernandez Sanchez was in

2011, must wait ten years before applying for lawful residence. 8 U.S.C. § 1182(A)(9)(A). While

the Court cannot say with certainty what would have occurred, there is a reasonable probability

that Fernandez Sanchez would have been found eligible for pre-conclusion voluntary departure—

having satisfied all its statutory requirements—and, taking into account the thin record developed

by the IJ, that he would have in fact voluntarily departed.




                                                 17
       B.      Fernandez Sanchez’s Jurisdictional Challenge

       Fernandez Sanchez also argues that the indictment against him should be dismissed

because of a jurisdictional defect in the 2011 NTA. Namely, the NTA failed to identify the court

in which the NTA was filed. Dkt. 45 at 1.

       The Fourth Circuit stopped just short of rejecting such a challenge in its recent decision in

United States v. Cortez, 930 F.3d 350 (4th Cir. 2019). Although the Fourth Circuit expressed

skepticism that such a claim could ever succeed outside the framework of § 1326(d), Fernandez

Sanchez is correct that his jurisdictional argument was not entirely foreclosed. Nevertheless, the

indictment shall be dismissed on other grounds, so this issue need not be decided here.

                                         IV.     CONCLUSION

       Because Fernandez Sanchez has successfully met each of § 1326(d)’s three requirements,

the indictment against him must be dismissed, as the Government cannot rely on this prior removal

order to prove a necessary element of its illegal reentry case. An appropriate order will issue.

                     20th day of December, 2019.
       Entered this ____




                                                 18
